Citation Nr: 9935450	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  91-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to increased ratings for service-connected 
residuals of stress fractures of the right and left fibulas, 
each currently evaluated 10 percent disabling. 

3.  Entitlement to an effective date prior to August 10, 1992 
for the assignment of a 10 percent rating each (20 percent 
combined) for service-connected residuals of stress fractures 
of the right and left fibulas.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from an August 1990 RO decision which determined that 
there was no new and material evidence to reopen a previously 
denied claim for service connection for a low back 
disability.  A personal hearing was held before an RO hearing 
officer in March 1991.  That issue was remanded by the Board 
in December 1991.  The veteran also appealed subsequent RO 
decisions which denied increased ratings for service- 
connected residuals of stress fractures of the right and left 
fibulas (ankle disabilities, each ankle rated 10 percent), 
denied an effective date earlier than August 10, 1992 for the 
10 percent ratings for service-connected right and left ankle 
disabilities, and denied secondary service connection for a 
bilateral hip disability, a bilateral knee disability, and a 
low back disability claimed as due to the service-connected 
right and left ankle disabilities.  Additional RO hearings 
were held in December 1993 and July 1996.

In a February 1997 decision, the Board denied the application 
to reopen the claim for service connection for a back 
disability, denied the claims for increased ratings for 
service-connected residuals of stress fractures of the right 
and left fibulas, denied the claim for an effective date 
earlier than August 10, 1992 for the 10 percent ratings for 
service-connected right and left ankle disabilities, and 
denied secondary service connection for a bilateral hip 
disability, a bilateral knee disability, and a low back 
disability claimed as due to the service-connected right and 
left ankle disabilities.

The veteran then appealed to the United States Court of 
Veterans Appeals (which has recently been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In an 
April 1999 memorandum decision, the Court affirmed that part 
of the Board decision which denied secondary service 
connection for a bilateral hip disability, a bilateral knee 
disability, and a low back disability; such issues are no 
longer on appeal.  The Court also vacated and remanded those 
parts of the Board decision which denied an application to 
reopen a previously denied claim for service connection for a 
back disability, which denied ratings higher than 10 percent 
per ankle for the service-connected bilateral ankle 
disabilities, and which denied an effective date earlier than 
August 10, 1992 for the ratings for the service-connected 
bilateral ankle disabilities.  The case was subsequently 
returned to the Board.  In September 1999, the veteran's  
representative submitted additional written argument to the 
Board.

During the course of the appeal, it appears that the veteran 
has submitted claims for service connection for fibromyalgia 
and for a total disability compensation rating based on 
individual unemployability (TDIU rating).  Such claims are 
not in appellate status and are referred to the RO for 
appropriate action.


REMAND

In reviewing the veteran's application to reopen the claim 
for service connection for a back disability, it is evident 
that both the August 1990 RO decision on appeal, and the now-
vacated portion of the February 1997 Board decision, applied 
a Court-made definition of "new and material evidence."  A 
subsequent decision by the United States Court of Appeals for 
the Federal Circuit (Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998)) held that the proper definition of "new and material 
evidence" which must be applied is that found in regulation, 
38 C.F.R. § 3.156.  The April 1999 Court decision in the 
instant case directs that the veteran's case be readjudicated 
to comply with Hodge and apply the definition of 38 C.F.R. 
§ 3.156.  To avoid prejudice to the veteran, such 
readjudication should first be performed by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With respect to the veteran's claims for increased ratings 
for service-connected residuals of stress fractures of the 
right and left fibulas, the Board notes that the Court has 
directed that these claims be remanded for readjudication 
with consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40 and 4.45 (1999), and that additional 
medical evidence should be obtained, if necessary.  In this 
regard, the Board notes that a VA compensation examination 
was conducted in October 1995 to evaluate the veteran's 
bilateral ankle disabilities.  Given the length of time since 
the last examination, and allegations of a worsened 
condition, the Board finds that another VA examination should 
be performed to determine the current degree of impairment 
resulting from these disabilities.  Caffrey v. Brown, 6 
Vet.App. 377 (1994).  The examiner should also evaluate any 
additional functional loss due to pain which may be 
attributable to the service-connected disability.  38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca, supra.  Any ongoing treatment 
records since 1997 should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With respect to the veteran's claim for an effective date 
prior to August 10, 1992 for the assignment of a 10 percent 
rating each (20 percent combined) for service-connected 
residuals of stress fractures of the right and left fibulas, 
the Board notes that the Court has directed the Board to 
determine whether medical records dated in 1989 from the 
Oregon Health Sciences University (OHSU) (received by the RO 
in June 1990) constitute an informal claim for an increased 
rating for the service-connected ankle disabilities, and, if 
so, whether an earlier effective date is warranted.  
38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).  To avoid prejudice 
to the veteran, the Board finds that the RO should adjudicate 
this issue prior to appellate review.  Bernard, supra.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain copies of all VA 
treatment records concerning the ankles, 
dated since 1997.  The RO should also ask 
the veteran to identify any other sources 
of treatment for a bilateral ankle 
problem since then, and the RO should 
obtain the related treatment records 
(which are not already in the claims 
file) in accordance with 38 C.F.R. § 
3.159.

2.  The veteran should undergo a VA 
orthopedic examination to assess the 
severity of his service-connected 
residuals of stress fractures of the 
right and left fibulas.  Detailed 
findings should be reported, including 
precise range of motion in degrees, any 
objective signs of pain, and the extent 
of any instability.  The examiner should 
be asked to comment on the degree (if 
any) of additional functional loss due to 
pain resulting from the service-connected 
disability.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.

3.  The RO should then review the issues 
on appeal.

With respect to the veteran's 
application to reopen the claim for 
service connection for a back 
disability, the RO should apply the 
"new and material evidence" 
definition found in 38 C.F.R. 
§ 3.156.

With respect to the issue of 
entitlement to increased ratings for 
the service-connected bilateral 
ankle disabilities (each ankle 
currently rated 10 percent), the RO 
should consider all the evidence and 
the effects of pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.

With respect to the issue of an 
effective date earlier than August 
10, 1992 for a 10 percent rating 
each for the service-connected 
bilateral ankle disabilities, the RO 
should determine whether the OHSU 
medical records dated in 1989 and 
submitted in 1990 constitute an 
informal claim for increased ratings 
and, if so, whether such warrants an 
earlier effective date.  38 C.F.R. 
§§ 3.155, 3.157, 3.400.

4.  Thereafter, if the claims remain 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


